                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


WASH WORLD, INC.,

                       Plaintiff,

               v.                                            Case No. 19-C-1562

BELANGER, INC., et al.,

                       Defendants.


           DECISION ON INDEFINITENESS AND CLAIM CONSTRUCTION


       Plaintiff Wash World, Inc. brought this action for declaratory relief against Defendant

Belanger, Inc., seeking a determination that Wash World’s car wash systems do not infringe U.S.

Patent No. 8,602,041 (the ‘041 Patent), to which Belanger is the assignee and which in general

claims an automated car wash system with various lighting components. Wash World also seeks

a determination that the ‘041 Patent is invalid. The case is before the Court for claim construction

and on Wash World’s motion on indefiniteness and claim construction.

                                      LEGAL STANDARD

       A patent consists of both a written description of the invention and claims that define it.

The written description, which usually includes drawings of various embodiments and their

components, is referred to as the “specification” of the patent. The specification ends with one or

more numbered sentences that are the patent’s “claims.” The claims define the invention and set

forth the metes and bounds of the patent.

       Claim construction is an issue of law for the Court. If a material issue in the case, such as

infringement or validity, involves a dispute about the meaning of certain claim language, the Court

is required to construe that disputed claim language. See Markman v. Westview Instruments, Inc.,

52 F.3d 867, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). Only claim language

       Case 1:19-cv-01562-WCG Filed 03/10/21 Page 1 of 15 Document 109
that is disputed needs to be construed and only to the extent necessary to resolve the dispute. Vivid

Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999). Claims are construed

the same way for both validity and infringement. Amgen Inc. v. Hoechst Marion Roussel, Inc.,

314 F.3d 1313, 1330 (Fed. Cir. 2003) (citations omitted).

        The language of the claim defines the scope of the protected invention. Claim construction

thus begins with and focuses on the words of the claim. See Bell Commc’ns Research, Inc. v.

Vitalink Commc’ns Corp., 55 F.3d 615, 619–20 (Fed. Cir. 1995). The words of a claim “are

generally given their ordinary and customary meaning.” Vitronics Corp. v. Conceptronic, Inc., 90

F.3d 1576, 1582 (Fed. Cir. 1996). How a person of ordinary skill in the art understands those

claim terms provides an objective baseline for claim construction. Phillips v. AWH Corp., 415

F.3d 1303, 1312–13 (Fed. Cir. 2005) (en banc). In attempting to determine the meaning of

disputed claim language, the Court must look to “those sources available to the public that show

what a person of skill in the art would have understood disputed claim language to mean.” Id. at

1314.   “Those sources include the words of the claims themselves, the remainder of the

specifications, the prosecution history, and extrinsic evidence concerning relevant scientific

principles, the meaning of technical terms, and the state of the art.” Id. (internal quotations

omitted). Extrinsic evidence is “less significant” and “less reliable” than the intrinsic record in

determining the meaning of the claim language, and thus, to the extent that the Court considers

extrinsic evidence, it does so in the context of the intrinsic evidence and is cognizant of “the flaws

inherent” in such evidence. Id. at 1317–19.

        “The claims, not specification embodiments, define the scope of patent protection. The

patentee is entitled to the full scope of his claims” and is not limited “to his preferred embodiment”

and the Court will not “import a limitation from the specification into the claims.” Kara Tech Inc.

v. Stamps.com Inc., 582 F.3d 1341, 1348 (Fed. Cir. 2009); Comaper Corp. v. Antec, Inc., 596 F.3d

                                                  2

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 2 of 15 Document 109
1343, 1348 (Fed. Cir. 2010) (cautioning “against confining the claims to [preferred]

embodiments”). Even where “a patent describes only a single embodiment, the claims should not

be construed as limited to that embodiment” absent a clear disavowal of claim scope. Phillips,

415 F.3d at 1323; see also Linear Tech Corp. v. ITC, 566 F.3d 1049, 1057–58 (Fed. Cir. 2009)

(explaining that it is improper to limit a claim to embodiments described in the specification where

“there is no clear intention to limit the claim scope”).

       The Court may also consider the patent’s prosecution history, including reexamination

proceedings. Phillips, 415 F.3d at 1317. The prosecution history, which is part of the “intrinsic

evidence,” consists of the “complete record of the proceedings before the USPTO and includes the

prior art cited during the examination of the patent.” Id. “[T]he prosecution history can often

inform the meaning of the claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the course of prosecution, making the

claim scope narrower than it would otherwise be.” Id. The prosecution history includes any

arguments or amendments made by the applicant in securing patent rights and these arguments

and amendments may be considered during the claim construction process. Southwall Techs. Inc.

v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995). A patentee may modify the “meaning

of a claim term by making a clear and unmistakable disavowal of scope during prosecution.”

Purdue Pharma L.P. v. Endo Pharms., Inc., 438 F.3d 1123, 1136 (Fed. Cir. 2006).

       The Patent Act requires that a patent specification “conclude with one or more claims

particularly pointing out and distinctly claiming the subject matter which the inventor or a joint

inventor regards as the invention.” 35 U.S.C. § 112(b). A patent claim is indefinite if it is shown

by clear and convincing evidence that the claim, read in the light of the specification and the

prosecution history, fails to inform those skilled in the art about the scope of the invention “with



                                                  3

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 3 of 15 Document 109
reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). This

test “mandates clarity, while recognizing that absolute precision is unattainable.” Id. at 910.

        Indefiniteness is a matter of claim construction, and the same principles that generally

govern claim construction are applicable to determining whether allegedly indefinite claim

language is subject to construction. Praxair, Inc. v. ATMI, Inc., 543 F.3d 1306, 1319 (Fed. Cir.

2008). Indefiniteness, like claim construction, is a question of law. Id. A court may also rely on

expert testimony in determining whether a claim term is indefinite. See, e.g., Berkheimer v. HP

Inc., 881 F.3d 1360, 1364 (Fed. Cir. 2018).

                                           ANALYSIS

        The ‘041 Patent describes a “vehicle spray washer with lighted spray arm.” The patent

describes a “spray-type car wash system” with an overhead carriage that can move the length of a

wash bay where a single or “pair of laterally opposed spray arms depend from the carriage. During

vehicle entry into the bay, LED-based lights running down the length of each arm are caused to

flash to help the driver center a vehicle between the arms. Cushioning and breakaway features

protect the arm from damage.” ‘041 Patent Abstract, Dkt. No. 1-1. Wash World asserts that seven

terms require construction and that three terms (including one requiring construction) are

indefinite, rendering the claims invalid. Belanger asserts that all terms should be given their plain

and ordinary meanings, and therefore does not seek construction of any terms.

A. Wash area

 Term                     Plaintiff’s Proposed       Defendant’s            Court’s
                          Construction               Proposed               Construction
                                                     Construction
 Wash area (Claims 1,     area in which a            No construction        No construction
 7 and 15, and all        vehicle to be washed       necessary              necessary
 dependent claims         is positioned

        The term “wash area” is found in Independent Claims 1, 7, and 15. Claim 1 teaches a

“spray-type washer for vehicles comprising:”
                                                 4

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 4 of 15 Document 109
        a rail system extending longitudinally over a wash area;
        a carriage mounted on the rail system for travel there along;
        an elongate spray arm dependingly mounted from the carriage so as to extend
            substantially vertically into the wash area for controlled travel relative to a
            vehicle in the area; said arm comprising a fluid conduit and a plurality of
            vertically spaced nozzles arranged along a vertical axis for directing fluids
            laterally of the arm toward a vehicle in the wash area; . . .
        a control system for placing the arm in a target position in the wash area and
            activating the lighting system to illuminate the arm in response to entry of a
            vehicle into the wash area.

‘041 Patent, col. 4 l. 53–63, col. 5 l. 4–7. Claim 7 teaches a car wash system comprising:

        a carriage for translating a vertically oriented spray arm relative to a predefined wash
            area;
        wherein the vertically oriented spray arm is dependingly mounted from the carriage
            so as to extend substantially vertically into the wash area for controlled travel to
            a vehicle in the area; said arm comprising a fluid conduit . . . for directing fluids
            laterally of the arm toward a vehicle in the wash area; . . . .

Id., col. 5 l. 25–33. Claim 15 makes the same initial claims as in Claim 1, differing only in the last

phrase, which recites “a control system for activating the lighting system to illuminate the sources

such that the illumination is visible to a vehicle driver entering said spray type washer.” Id., col.

6 l. 25–45.

        Wash World contends that “wash area” is indefinite, but in the alternative, argues that it

should be construed as the “area in which a vehicle to be washed is positioned.” A claim is invalid

for indefiniteness if its language, when read in light of the specification and the prosecution history,

“fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the

invention.” Nautilus, 572 U.S. at 901. When indefiniteness is alleged, the reviewing court should

apply the general principles of claim construction, namely reviewing the claim language,

specifications, and prosecution history of the patent to determine whether the scope of a term can

be determined with reasonable certainty. Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325,

1332 (Fed. Cir. 2010). Here, the term wash area can be determined with reasonable certainty and

therefore is not indefinite.

                                                   5

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 5 of 15 Document 109
        In support of its proposed construction, Wash World points to language in Claim 1

highlighting the positioning of the components over, adjacent to, and extending or being directed

“toward” or “into” the wash area. Wash World’s expert, Dr. Rice, asserts in his invalidity report

that “wash area” and “wash bay” cannot be the same because the wash area must be contained

within the wash bay. Rice Expert Rep. at 12, ¶¶ 37–38, Dkt. No. 94-12. Belanger counters that

the term wash area is readily understandable and refers to the area where the vehicle will be

washed. Though it does not request such a construction, Belanger acknowledges that wash area is

generally interchangeable with the term “wash bay,” heavily citing comments by their retained

expert, Dr. Reinholtz, in which he uses the terms interchangeably. Def.’s Resp. Br. at 10, Dkt. No.

101 (quoting various statements by Dr. Reinholtz such as “‘a POSITA [person of ordinary skill in

the art] would understand that the patent claim uses the language ‘wash area’ to describe the ‘wash

bay’ of the washer”). Belanger also cites to the file history, including the fact that the prior art,

such as the Huntington patent (U.S. Patent No. 7,438,075), claimed a spray-type washer that

included a “rail system that extends longitudinally over a wash bay.” Id. at 11; see also ’075 Patent

col. 2 l. 36–37.

        The Court agrees that no construction is needed. A person of ordinary skill in the art

(POSITA) would understand that the term “wash area” simply means the area where the vehicle

will be washed. As the claims make clear, the wash area is the area over which the car wash’s rail

system is mounted, into which the spray arm extends, and in which the car being washed is located.

This meaning is clear from the claims and specification, and nothing in the prosecution history

suggests that the inventor disavowed this meaning or limited it in any way.

        Wash World’s proposed construction would limit the wash area to “the area in which the

vehicle to be washed is positioned.” But this would exclude at least some of the space over which

the rail system is mounted, as well as some of the space occupied by the depending spray arms

                                                 6

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 6 of 15 Document 109
that “extend substantially vertically into the wash area.” ‘041 Patent col. 4 l. 56–58. It is clear

from claims and specification that the wash area is larger than the location where the vehicle is

positioned. Wash World cites no evidence, either from the specification or the prosecution history,

that the inventor intended to limit the term in such a way. The Court therefore rejects Wash

World’s proposed construction and concludes that no construction is needed.

B. Positions relative to the wash area

 Term                     Plaintiff’s Proposed        Defendant’s           Court’s
                          Construction                Proposed              Construction
                                                      Construction
 Predefined wash area     Substantially               No construction       No construction
 (Claim 7 and             centrally within a          necessary             necessary
 dependent claims 8–      wash area
 14)
 Target position in the A position centrally          No construction       No construction
 wash area (Claim 1     located in the wash           necessary             necessary
 and dependent claims   area and directly in
 2–6)                   front of the vehicle; a
                        center position
 Placing the arm in the Placing the arm near          No construction       No construction
 target position in the the center of the wash        necessary             necessary
 wash area (Claim 1     area and directly in
 and dependent claims front of the vehicle; a
 2–6)                   center position


        Wash World urges the Court to construe three terms that specify locations within the wash

area found in Claims 1 and 7. Claim 7 teaches that the system comprises “a carriage for translating

a vertically oriented spray arm relative to a predefined wash area,” ‘041 Patent col. 5 l. 25–26, and

Claim 1 teaches that the washer includes “a control system for placing the arm in a target position

in the wash area . . . ,” id., col. 5 l. 4–5. Wash World argues that modification of “wash area” with

the words “predefined” and “target” means that they require specific locations within the wash

area. Pl.’s Br. at 30. Wash World points to the summary of the invention, which explains that the

invention helps “the driver navigate the vehicle to a predetermined position which may be


                                                  7

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 7 of 15 Document 109
substantially centrally within a bay.” Id. (citing ‘041 Patent col. 1 l. 38–45). Belanger states that

the terms involved have no specialized meaning outside of their plain and ordinary meanings and

that Wash World is unnecessarily trying to narrow their meanings. See Def.’s Resp. Br. at 24–29.

The Court agrees that the terms are understandable under their plain and ordinary meanings and

require no further construction.

       The ‘041 Patent claims teach one or two spray arms with lighting systems that extend into

either a predefined or target position in the wash area. Wash World argues that failure to construe

the terms target or predefined would render them superfluous and directs the Court’s attention to

the specifications to help clarify their definitions. See, e.g., Pl.’s Br. at 30 (“Although the Claims

of the ‘041 Patent do not provide a construction for ‘predefined wash area,’ the specification may

provide some guidance.”). But when the terms’ plain and ordinary meanings suffice to permit a

POSITA to understand the nature of the claim, such an exercise is unnecessary. “That claims are

interpreted in light of the specification does not mean that everything expressed in the specification

must be read into all the claims.” Raytheon Co. v. Roper Corp., 714 F.2d 951, 957 (Fed. Cir.

1983). Using the word “predetermined” to describe the phrase “wash area” does not suggest that

“wash area” must have a different meaning. As Belanger notes, the wash area is predetermined

by the location and operation of the equipment that performs the washing.

       The phrase “target position” likewise is not limited to a specific point within the “wash

area.” Instead, it refers to a location within the wash area that will differ, depending on the

embodiment of the invention claimed. Wash World’s insistence that the target position be limited

to a specific point within the wash area improperly limits the claim language to an embodiment

described in the specification. The terms in question relate to the movement or location of the arm

or arms relative to the wash area, but because the actual positions within the wash area may vary

depending on the embodiment of the invention, no precise location can be provided without

                                                  8

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 8 of 15 Document 109
unreasonably narrowing the claims.       The Court therefore rejects Wash World’s proposed

constructions and chooses instead to apply the plain meaning of the terms.

C. Outer cushioning sleeve

 Term                    Plaintiff’s Proposed        Defendant’s          Court’s
                         Construction                Proposed             Construction
                                                     Construction
 Outer cushioning        Thick sleeve of             No construction      No construction
 sleeve (Claim 7 and     extruded foam plastic       necessary            necessary
 dependent claims 8–     that acts as a
 14)                     protective cushion to
                         prevent damage
 Partially enclosed      Substantially               No construction      No construction
 within an outer         surrounded by the           necessary            necessary
 cushioning sleeve       outer cushioning
 (Claim 7 and            sleeve
 dependent claims 8–
 14)
 Outer cushioning        Outer cushioning            No construction      No construction
 sleeve that encloses    sleeve that fully           necessary            necessary
 the fluid conduit of    surrounds the fluid
 the spray arm (Claim    conduit of the spray
 7 and dependent         arm
 claims 8–14)


        Wash World next asks the Court to construe three terms found in Claim 7 that reference

“an outer cushioning sleeve.” Belanger again contends that these phrases should be given their

plain and ordinary meanings and that no additional construction is warranted. The Court agrees

that the terms do not require additional construction and that Wash World’s proposed constructions

would unnecessarily narrow the claims.

        “The terms used in the claims bear a ‘heavy presumption’ that they mean what they say

and have the ordinary meaning that would be attributed to those words by a person skilled in the

relevant art . . . . Moreover, unless compelled otherwise, a court will give a claim term the full

range of its ordinary meaning as understood by persons skilled in the relevant art.” Texas Digital

Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202 (Fed. Cir. 2002) (citations omitted).

                                                 9

        Case 1:19-cv-01562-WCG Filed 03/10/21 Page 9 of 15 Document 109
Although Wash World invites the Court to rely on the intrinsic evidence to narrow these terms,

“[c]onsulting the written description and prosecution history as a threshold step in the claim

construction process, before any effort is made to discern the ordinary and customary meanings

attributed to the words themselves, invites a violation of [the] precedent counseling against

importing limitations into the claims.” Id. at 1204.

       Claim 7 teaches a “spray-type car wash system comprising,” in part, “ . . . a lighting system

comprising a plurality of light sources carried by the arm . . . , wherein at least a portion of the

light sources and at least a portion of the nozzles are partially enclosed within an outer cushioning

sleeve that encloses the fluid conduit of the spray arm.” ‘041 Patent col. 5 l. 24, 35–36, 38–41.

The outer cushioning sleeve is designed to at least partially surround the light sources and nozzles

in order to provide protection in case of collision. That much is readily apparent from the claim

and the specifications of the patent. Wash World points to Dependent Claim 4 as describing a

“protective plastic cushion” surrounding the conduit on the arm, and the specifications that refer

to “soft or resilient arm structures . . . to prevent damage in the event of inadvertent collision,” as

supporting a narrower construction. Pl.’s Br. at 37–38. But that additional information does not

contradict Belanger’s position that the “outer cushioning sleeve” and associated terms do not

require further construction. In this case, “outer cushioning sleeve,” “partially enclosed,” and

“encloses” are perfectly understandable when their components are given their plain and ordinary

meanings—i.e., cushion (“to protect against force or shock”), sleeve (“a tubular part designed to

fit over another part”), and enclose (“to surround” or “to confine”). See MERRIAM-WEBSTER

DICTIONARY, available at https://www.merriam-webster.com/dictionary. Consequently, Wash

World has failed to rebut the presumption that the three terms should be given their ordinary

meanings, and the Court will give the full range of ordinary meaning to the terms in question.

Texas Digital Systems, 308 F.3d at 1202.

                                                  10

       Case 1:19-cv-01562-WCG Filed 03/10/21 Page 10 of 15 Document 109
D. Lighting system

 Term                          Plaintiff’s             Defendant’s       Court’s Construction
                               Proposed                Proposed
                               Construction            Construction
 A lighting system             A lighting system       No construction   No construction
 comprising a plurality of     of a plurality of       necessary         necessary
 light sources carried by      light sources that
 the arm and distributed       are located along
 along substantially the       and capable of
 entire vertical length of     creating
 the arm so as to be           illumination along
 capable of producing          most of the vertical
 illumination along            length of the arm
 substantially the entire
 vertical length of the arm
 (Claim 1 and dependent
 claims 2–5)
 A lighting system             A lighting system       No construction   No construction
 comprising a plurality of     which must include      necessary         necessary
 series connected light        a plurality of series
 sources extending along a     connected lighting
 substantial majority of the   sources located
 vertical length of the arm    along most of the
 so as to be capable of        vertical length of
 illuminating substantially    the arm which must
 the vertical length of the    be able to
 arm which must be able to     illuminate most of
 illuminate most of the        the vertical length
 vertical length of the arm    of the arm
 (Claim 15 and dependent
 claim 16)
 The lighting system           The lighting system     No construction   No construction
 (Claims 1, 15 and             previously              necessary         necessary
 dependent claims 2–5, 8–      identified within
 9, 12 and 16)                 the Independent
                               Claim, with all
                               limitations defined
                               within the
                               Independent Claim

        Wash World seeks construction of several additional phrases and/or terms used in portions

of claims describing the lighting system. These terms relate to the nature, location, and function

of the lighting system. Claims 1 and 7 teach, in part, “a lighting system comprising a plurality of


                                                 11

       Case 1:19-cv-01562-WCG Filed 03/10/21 Page 11 of 15 Document 109
light sources carried by the arm and distributed along substantially the entire vertical length of the

arm so as to be capable of producing illumination along substantially the entire vertical length of

the arm.” ‘041 Patent col. 4 l. 63–67, col. 5 l. 34–38. Wash World argues that the plain and

ordinary meaning of these claims can be achieved by eliminating the word “comprising” and

substituting for the balance of this component “a lighting system of a plurality of light sources that

are located along and capable of creating illumination along most of the vertical length of the arm.”

Pl.’s Br. at 41. Belanger argues that the claim language highlighted by Wash World is clear and

needs no construction. Def.’s Resp. Br. at 33. Belanger also contends that the word “comprising”

means “including,” and that Wash World is improperly attempting to limit the lighting system to

the lighting located on the arm. Id. at 34. Belanger points to several embodiments which it notes

describe lights in addition to those “carried by the arm” in support of its argument that Wash

World’s proposed construction improperly narrows the claim.

       Just as the specification cannot be used to narrow a claim, however, neither can the

specification, and the embodiments described therein, be used to broaden the claims beyond what

the claim language reasonably allows. The claim language at issue addresses the lighting system

carried by the spray arm, not other lights that may be located in other areas of the wash assembly.

The claim language at issue is not so broad as to cover other lights that are not carried by the spray

arm or arms. But this does not mean that Wash World’s construction should be adopted. Belanger

is correct that the word “comprising” is open-ended and means “including.” See Regeneron

Pharm., Inc. v. Merus N.V., 864 F.3d 1343, 1352 (Fed. Cir. 2017) (“Because ‘comprise’ is

inclusive or open-ended, the use of the term does not exclude unrecited elements.”); Vivid Techs.,

Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 811 (Fed. Cir. 1999) (“[T]he signal ‘comprising’ . . .

is generally understood to signify that the claims do not exclude the presence in the accused

apparatus or method of factors in addition to those explicitly recited.”); see also Scanner Techs.

                                                 12

       Case 1:19-cv-01562-WCG Filed 03/10/21 Page 12 of 15 Document 109
Corp. v. ICOS Vision Sys. Corp., N.V., 365 F.3d 1299, 1301, 1305–06 (Fed. Cir. 2004) (concluding

district court erred in construing “the apparatus comprising: an illumination apparatus” to permit

only a single light source). There is no reason to limit the claim as Wash World’s construction

suggests.

       The remaining language limiting the lighting system claimed is in need of no construction.

The proposed construction requested by Wash World simply substitutes similar terms but does not

add to the clarity or meaning of the language used in the claim. Substituting “located along and

capable of creating illumination along most of the vertical length of the arm” for “distributed along

substantially the entire vertical length of the arm so as to be capable of producing illumination

along substantially the entire vertical length of the arm” may be slightly more succinct, but it does

not add appreciably to the understanding a person of ordinary skill in the art is likely to gain.

Accordingly, the Court concludes that no construction is necessary. Neither the specification, nor

the prosecution history, support a narrower construction than the plain and ordinary meaning of

the language used conveys.

E. First line and second line are not indefinite

       Wash World also contends that the terms “first line” and “second line” as used in Claims

1 and 15 are indefinite. Belanger responds that the terms are “clear and readily understandable to

the POSITA.” Defs.’ Resp. Br. at 12. “A claim is considered indefinite if it does not reasonably

apprise those skilled in the art of its scope.” IPXL Holdings, LLC v. Amazon.com, Inc., 430 F.3d

1377, 1383–84 (Fed. Cir. 2005).

       Claim 1 teaches “a lighting system comprising a plurality of light sources . . . , wherein the

light sources are arranged along a first line and the spaced apart nozzles [for directing fluids

laterally of the arm toward a vehicle in the wash area] are arranged along a second line, and wherein

the first and second lines do not intersect . . . . ” ‘041 Patent col. 4 l. 63–67, col. 5 l. 1–3. Claim

                                                  13

       Case 1:19-cv-01562-WCG Filed 03/10/21 Page 13 of 15 Document 109
15 recites identical language with respect to the arrangement of the “lines.” See ‘041 Patent col.

6 l. 35–42. Both claims involve “an elongate spray arm dependingly mounted from the carriage”

upon which these lines, first of either a “plurality of light sources” or of “a plurality of series

connected light sources,” and then of “spaced apart nozzles,” are mounted. See ‘041 Patent,

Claims 1 and 15. Wash World argues that because Claims 1 and 15 do not identify the location

and direction of the nozzles and light sources, unlike, for example, Dependent Claim 11, they are

indefinite. Pl.’s Br. at 16–17. Wash World maintains that the prosecution history shows that the

examiner added the language in question in order to overcome a prior rejection for obviousness,

but that when doing so, the examiner failed to also include guidance about limitations on the lines.

Id. at 17–18. Wash World’s expert, Dr. Rice, also concludes that the terms are indefinite because

they lack disclosure in the patent specifications. Rice Expert Rep. at 12, ¶ 40. Belanger disputes

Wash World’s conclusion by pointing to the specifications in the patent, arguing that they both

describe and depict the lines in question. Def.’s Resp. Br. at 12. In support of that position, Dr.

Reinholtz explains that Figures 1 and 2 depict the arrangement of the lines, and that the patent and

prosecution history show that the invention includes a linear light system running along the vertical

length of the arm(s). Reinholtz Validity Rep. at 9–10, ¶¶ 33–36, Dkt. No. 103-1.

       The Court concludes that the terms “first line” and “second line” as used in Claims 1 and

15 are not indefinite. As Dr. Reinholtz opines, “[a] POSITA would easily understand “first line”

and “second line” as they are used in claims 1 and 15, to refer to two lines in which the nozzles

and light sources are arranged, especially in light of these disclosures in the specification and file

history.” Id. ¶ 36. The terms refer to the linear arrangement of the lights and the nozzles along

the spray arms in a manner in which the line of lights and the line of nozzles do not intersect. The

claims are not indefinite.



                                                 14

       Case 1:19-cv-01562-WCG Filed 03/10/21 Page 14 of 15 Document 109
                                        CONCLUSION

       For the reasons set forth above, the Court concludes that no construction is needed on the

disputed claim terms. The Court further concludes that the claims are not indefinite. Wash

World’s motion for invalidity on grounds of indefiniteness (Dkt. No. 93) is therefore DENIED,

and summary judgment on that defense is GRANTED in Belanger’s favor. Finally, Belanger’s

motion for leave to file a sur-reply in support of its claim construction brief (Dkt. No. 108) is

GRANTED. The Clerk is directed to detach and file the sur-reply.

       SO ORDERED at Green Bay, Wisconsin this 9th day of March, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                               15

       Case 1:19-cv-01562-WCG Filed 03/10/21 Page 15 of 15 Document 109
